               Case 19-12269-CSS        Doc 1254       Filed 07/02/20     Page 1 of 16




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )       Chapter 11
                                                       )
MTE HOLDINGS LLC, et al.,1                             )       Case No. 19-12269 (CSS)
                                                       )
                       Debtors.                        )       (Jointly Administered)
                                                       )
                                                       )
                                                       )
MULHOLLAND ENERGY SERVICES LLC,                        )
                                                       )
                       Plaintiff,                      )
                                                       )
                                                       )       Adv. Proc. No. 20-________ (CSS)
                                                       )
MDC ENERGY LLC,                                        )
MDC TEXAS OPERATOR LLC,                                )
MDC REEVES ENERGY LLC, and                             )
NATIXIS, NEW YORK BRANCH,                              )
                                                       )
                       Defendants.                     )
                                                       )

    MULHOLLAND ENERGY SERVICES LLC’S COMPLAINT AND REQUEST FOR
      DECLARATORY JUDGMENT TO DETERMINE VALIDITY, PRIORITY,
       AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

           Mulholland Energy Services LLC (“Mulholland”), by and through its undersigned

counsel, hereby files this Complaint and Request for Declaratory Judgment to Determine Validity,

Priority, and Extent of Mineral Liens on the Debtors’ Property pursuant to Rule 7001 of the

Federal Rules of Bankruptcy Procedure (the “Rules”) and the Sixth Interim Order Under

Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014

(I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition


1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy
Resources I LLC (0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC
(6817); and MDC Reeves Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210,
Indianapolis, Indiana 46240.

11816041                                          15
                Case 19-12269-CSS       Doc 1254      Filed 07/02/20     Page 2 of 16




Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief [D.I. 674] to

determine the validity, priority, and extent of its statutory mineral liens under applicable state law

on certain of the Debtors’ properties, and respectfully states as follows:

                                               Parties

           1.    Plaintiff Mulholland Energy Services, LLC (“Mulholland”) is a Texas limited

liability company with its principal place of business located in Midland, Texas.

           2.    Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis, Indiana.

           3.    Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

           4.    Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited

liabilitycompany organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

           5.    Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million credit facility under that certain

Credit Agreement dated as of September 17, 2018, (the “Credit Agreement”) with Defendant

MDC.

                                      Jurisdiction and Venue

           6.    Defendants MDC, MDC Texas Operator, and MDC Reeves (collectively, the

“Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11 cases

styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.) (the “Cases”), pending



11816041                                         15
                 Case 19-12269-CSS       Doc 1254       Filed 07/02/20    Page 3 of 16




in the United States Bankruptcy Court for the District of Delaware (the “Court”).

           7.     This Court has jurisdiction over the Cases and this Complaint pursuant to 28

U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

           8.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

           9.     Venue of the Cases and this adversary proceeding in this district is proper under 28

U.S.C. §§ 1408 and 1409.

           10.    Pursuant to Fed. R. Bankr. 7008 and Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), Mulholland consents to the Court’s entry of a final judgment or order with respect

to the adversary proceeding if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution.

                                           Nature of Action

           11.    This is an action pursuant to Fed. R. Bankr. 7001(2) and 7001(9) and the

Declaratory Judgment Act (28 U.S.C. § 2201).

           12.    By this Complaint, Mulholland seeks a judgment of this Court determining the

priority of Mulholland’s statutory mineral interest liens and the prepetition and post-petition liens

and security interests of the Prepetition Secured Parties.        Specifically, Mulholland seeks a

determination that (i) Mulholland holds valid, fully-perfected, and enforceable statutory mineral

liens on certain of the Debtor Defendants’ property, and (ii) such valid, fully- perfected, and

enforceable statutory mineral liens are senior in priority to the prepetition and post-petition lien



11816041                                           15
                     Case 19-12269-CSS       Doc 1254     Filed 07/02/20    Page 4 of 16




claims of the Prepetition Secured Parties.

                                           Procedural Background

           13.        On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

           14.        MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC [Case

No. 19-12388, D.I. 6].

           15.        On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2 [D.I. 49] (the “Cash Collateral Motion”) seeking, among other things, authorization

to use cash collateral and provide adequate protection and other forms of relief to certain

prepetition secured parties.

                     On November 19, 2019, the Court entered the first interim order [D.I. 112] (the

“First Interim Order”) approving the Cash Collateral Motion on an interim basis and setting a

further hearing on the Cash Collateral Motion for December 13, 2019.

                     On December 17, 2019, the Court entered the second interim order [D.I. 297] (the

“Second Interim Order”) approving the Cash Collateral Motion on an interim basis and setting

a further hearing on the Cash Collateral Motion for January 15, 2020, which hearing was

subsequently adjourned to January 17, 2020.


11816041                                             15
                     Case 19-12269-CSS      Doc 1254      Filed 07/02/20   Page 5 of 16




                     On January 17, 2020, the Court entered the third interim order [D.I. 506] (the

“Third Interim Order”) approving the Cash Collateral Motion on an interim basis and setting

a further hearing on the Cash Collateral Motion for February 4, 2020.

                     On February 4, 2020, the Court entered the fourth interim order [D.I. 554] (the

“Fourth Interim Order”) approving the Cash Collateral Motion on an interim basis and setting a

further hearing on the Cash Collateral Motion for February 24, 2020.

                     On February 27, 2020, the Court entered the Fifth Interim Order [D.I. 674] (the

“Fifth Interim Order”)approving the Cash Collateral Motion on an interim basis and setting a

further hearing on the Cash Collateral Motion for March 31, 2020.

                     On April 2, 2020, the Court entered the Sixth Interim Order [D.I. 874] (the

“Sixth Interim Order”) approving, in part, the Cash Collateral Motion on an interim basis and

setting a further hearing on the Cash Collateral Motion for May 4, 2020 (together the Sixth Interim

Order along with the First Interim Order, the Second Interim Order, the Third Interim Order, the

Fourth Interim Order, and Fifth Interim Order and any further interim or final order on the Cash

Collateral Motion, as the “Cash Collateral Order”).

                     On May 5, 2020, the Court approved an extension of the Cash Collateral Order

[D.I. 1047] and on May 15, 2020, the Court entered a final order with respect to cash collateral

[D.I. 1092] (the “Final Cash Collateral Order”).

                                            Factual Background

A.         Mulholland Provided Service and Materials to Debtors in 2017

           16.        As detailed in its Mulholland Energy Services, LLC’s Notice of Filing and

Continued Perfection of Mechanic’s Liens Pursuant to 11 U.S.C. §§ 362(b)(3) and 546(b) [D.I.

1238] (the “Mineral Lien Notices”), Mulholland is a company that has continuously provided


11816041                                             15
                 Case 19-12269-CSS         Doc 1254        Filed 07/02/20       Page 6 of 16




Hydro Excavation, Rig and Tank Cleaning, Fluid Hauling, Solids Hauling and other related

services for oil and gas exploration and producing wells and other ancillary services (“Mulholland

Services”) to the Debtor Defendants, commencing in 2017 and continuing through 2019 for the

Debtor Defendants’ operations relating to various leases2 located in Reeves County, Texas (the

“Leases”).       Mulholland provided the Mulholland Services to the Debtor Defendants from

September 11, 2017 through October 23, 2019, pursuant to a Master Services and Supply Contract

(“MSA”) dated October 26, 2017 with no break in the Mulholland Services for any six-month

period of time. Mulholland worked with Debtor Defendants on a routine and daily basis to enable

Debtor Defendants to produce oil, gas, and other production by-products within and around the

area covered by the Leases.

           17.    The Debtor Defendants have habitually slow paid and/or short paid Mulholland and

as a result, they have maintained an open and unpaid balance with Mulholland since September

2017. Despite numerous representations made directly to Mulholland that the Debtor was

financially solvent, had funding necessary to pay for Mulholland’s work, promises 3 to pay

Mulholland’s balance in full and additional inducements to convince Mulholland to do additional

work (for which it has not been paid), Debtor Defendants accrued a debt to Mulholland for unpaid

Mulholland Services of at least $895,839,60 as of the Petition Date, exclusive of accrued interest,




2
    The leases at issue are not only for surface rights, but also will cover mineral rights at various depths
under the surface. There can be multiple leases covering a similar surface area, but these leases grant
mineral rights in different defined geologic strata located at different depths under the surface. In this area
in Texas, there can be up to 10 different formations below the surface that could potentially be subject to
separate leases.
3
    Mulholland continued to work for MDC, despite not being paid in full, based on continued promises
by Mark Siffen that MDC’s break even point was sufficiently low that there was no risk of not being paid,
and that alleged funding had been received that MDC was simply waiting on a funding date to pay the full
balance due and owing to Mulholland.


11816041                                              15
                 Case 19-12269-CSS        Doc 1254       Filed 07/02/20       Page 7 of 16




costs, fees, and other charges, with additional amounts owed and accrued after the Petition Date.4

At no time since September 2017 have Debtor Defendants paid their amounts due to Mulholland

in full.

           18.    Under applicable state law,5 Mulholland has prepetition statutory mineral liens (the

“Mineral Liens”) which it secured on each Leasehold set forth in Exhibit 1 attached hereto and

incorporated herein, to secure unpaid amounts for labor and services that Mulholland continually

provided to the Debtor Defendants under the MSA.6 Copies of all filed liens are collected and

attached hereto as Exhibit 2.

           19.    Mulholland’s Mineral Liens attach to and encumber the following property

interests (collectively, the “Collateral Properties”): (i) the material, machinery and supplies

furnished by Mulholland; (ii) the land, leasehold, oil or gas well, water well, oil or gas pipeline and

its right-of-way, and lease for oil and gas purposes for which the services were provided; (iii) the

buildings and appurtenances on the property; (iv) other material, machinery, and supplies used for

mineral activities and owned by the property owner; and (iv) other wells and pipelines used in

operations related to oil, gas and minerals and located on the property. See TEX. PROP. CODE §

56.003; Abella v. Knight Oil Tools, 945 S.W.2d 847 (Tex. App.-Houston [1st Dist.] 1997, no writ).7


4
    Mulholland timely filed its Proof of Claims as required by the Court against the Debtor Defendants in
the principal amount of $905,712.45 inclusive of interest of $9,872.75, plus additional accruing interest,
costs and attorneys’ fees. Mulholland reserves all rights with respect to collection of interest, costs and
attorneys’ fees.
5
    See TEXAS PROPERTY CODE §§ 56.002, 56.021 and 56.022.
6
    Additionally, on July 2, 2020 [D.I. 1238] Mulholland filed its Notice of Perfection of Mineral Lien
Pursuant to 11 U.S.C. § 546(b)(2).
7
    The law of the state of Texas is applicable in this context as the Leases in question, and the provision
of Mulholland Services by Mulholland relate to real and personal property of the Debtor Defendants that is
located in Texas. See, e.g., Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re
Cornerstone E&P Co., LP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010) (analyzing Texas and Oklahoma
law to determine the competing priority of security interests of real property located in Texas and

11816041                                            15
                 Case 19-12269-CSS         Doc 1254       Filed 07/02/20       Page 8 of 16




It is common practice to combine multiple leases to operate as a single “unit” or through pooling.8

On information and belief, the Debtor Defendants have multiple unit and/or pooling agreements.

The lease to which a statutory lien attaches covers all of the real property described by the lease,

including the minerals in the ground and, when a lease covers a tract made part of a unit or pooled

area, the lien that is attached to that lease likewise attaches to all other leases that are subject to the

common unit agreement or pooling agreement. This includes the minerals in the ground covered

by the leases in the unit or pooled acreage. TEX. PROP. CODE § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App—Eastland 1975, no writ); Dunigan Tool &

Supply Co. v. Burris, 427 S.W.2d 341, 344 (Tex. Civ. App.—Eastland 1968, writ ref’d n.r.e.).

B.         Prepetition Secured Parties in 2018

           20.    On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to MDC. In connection with the Cash Collateral Motion, the Prepetition

Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), MDC and certain affiliated guarantors

granted senior security interests in, and continuing, valid, binding, enforceable and perfected first

priority liens, on any interest in any kind of property or asset, whether real, personal or mixed,

tangible or intangible, including cash, securities, accounts and contract rights. The Prepetition

Secured Parties assertions include a first- priority security interest in oil and gas leasehold interests,

working interests, and associated property rights.

           21.    According to the relevant land records of Reeves County, the security instruments


Oklahoma); compare, In re SemCrude L.P., 864 F.3d 280 (3d Cir. 2017) (applying Delaware state UCC
law to determine perfection issues relating to security interests in personal property).
8
     See, ⁋ 33, infra for complete explanation of use of unitization and pooling.

11816041                                             15
                 Case 19-12269-CSS      Doc 1254       Filed 07/02/20     Page 9 of 16




for the Credit Documents were not filed against the Debtor Defendants’ real property interests in

that county—and thus the security interests of the Prepetition Secured Parties were not perfected

as to such collateral—until September 25, 2018.

           22.    Pursuant to the Cash Collateral Order, the Debtors (including the Debtor

Defendants) have admitted and stipulated to the Prepetition Secured Parties’ claim and security

interests. See Cash Collateral Order (C), (D), (E), (F). Under paragraph 23 of the Cash Collateral

Order, these admissions and stipulations are generally binding on all other parties in interest

subject to a challenge period as set forth therein. Paragraph 23 of the Cash Collateral Order

expressly provides, however, that certain “Statutory Lienholders” such as Mulholland are not

subject to this challenge period in order to preserve or protect the priority of their respective

statutory liens or security interests, and further that “[n]othing in [the Cash Collateral Order] shall

modify the priority of any valid, perfected and non-avoidable statutory lien in existence on the

Petition Date or perfected subsequent to the Petition Date as permitted by section 546(b) of the

Bankruptcy Code.” Mulholland asserts that there is a justiciable controversy as set forth in this

Complaint as to the competing priority of its statutory mineral liens with the prepetition and post-

petition liens of the Prepetition Secured Parties.

           23.    Furthermore, pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code,

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶ 4(a) and 4(b).

The post-petition adequate protection liens granted to the Prepetition Secured Parties are (i) made

expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided the same

relative priority with post-petition replacement liens granted to “Statutory Lienholders” (as defined



11816041                                          15
                 Case 19-12269-CSS       Doc 1254       Filed 07/02/20     Page 10 of 16




therein) as the underlying prepetition liens of the parties as of the Petition Date. Furthermore,

paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide priming liens to the

Prepetition Secured Parties. Both paragraphs expressly provide that the priority of such adequate

protection liens “shall be the same as the relative priorities of the underlying liens as they existed as

of the Petition Date or as perfected subsequent to the Petition Date as permitted by section 546(b)

of the Bankruptcy Code.” Id.

C.         Mulholland has a Priority Lien Ahead of Prepetition Secured Parties

           24.     Mulholland disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable statutory mineral liens of Mulholland as further described herein.

           25.     Under Texas law, the Mineral Liens encumber the following interests in the

Collateral Properties: (i) the interest of the contracting party and the interest of any mineral

property owner on whose behalf the contracting party contracted, (ii) the interest of identified

working interest owners with a recorded assignment as of the applicable mineral lien inception

date; and (iii) the interest of any working interest owner without a recorded assignment as of the

applicable mineral lien inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782 (Tex.

App.-Eastland 1992, no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v. Trevor

Rees-Jones, Trustee for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990, writ

denied); McCarty v. Halliburton Company, 725 S.W.2d 817 (Tex. App. -Eastland 1987, writ ref’d.

n.r.e.). Moreover, the mineral liens are generally considered as a remedial statute that should be

given a broad construction. Dealers Elec. Supply Co. v. Scoggins Constr. Co.., 292 S.W.3d 650,

658 (Tex. 2008).

           26.     Once secured by filing a lien affidavit and perfected, the inception date of



11816041                                           15
                 Case 19-12269-CSS          Doc 1254       Filed 07/02/20      Page 11 of 16




Mulholland’s Mineral Liens on the Collateral Properties relates back to the commencement of the

furnishing of labor and/or materials on the subject Leases. See TEX. PROP. CODE § 56.004-005;

Youngstown Sheet & Tube Co. v. Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg

Petroleum Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of

Texas law the mechanic’s and materialmen’s lien filed by a mineral contractor automatically [sic]

relates back to the date that it first furnishes materials and services to the oil and gas lease so long

as the contractor files a lien affidavit in the proper county clerk’s office within six months of

concluding its activities on the tract.”); Bandera Drilling Co. v. Lavina, 824 S.W.2d 782, 784 (Tex.

App.- Eastland 1992, no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v. Trevor

Rees- Jones, Trustee for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990, writ

denied). As stated by the United States Bankruptcy Court for the Northern District of Texas, Texas

law provides that

           the inception date of a mineral contractor lien relates back to the date work was first
           performed or materials first supplied, but the lien does not affect an encumbrance
           that attached to land or a leasehold before the lien's inception. Thus, under the ‘first
           in time’ rules under Texas . . . , [a lender] will only take first priority over a valid
           [mineral lienholder] on a particular oil and gas lease where [such lender] perfected
           its lien prior to the date that the [mineral lienholder] first provided labor or materials
           attributable to that lease.

Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co.,
LP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).

           27.     Mulholland first provided Mulholland Services to the Debtor Defendants in

connection with the applicable Leases prior to and pursuant to the MSA and continued to provide

Mulholland Services with respect to such Leases. The Mineral Liens of Mulholland therefore date

at least back to the applicable dates of when Mulholland first provided Mulholland Services to the

Debtor Defendants on September 11, 2017. 9                 Further, Mulholland continued to provide


9
    See, ⁋ 33, infra for complete explanation of use of unitization and pooling.

11816041                                              15
                 Case 19-12269-CSS        Doc 1254       Filed 07/02/20   Page 12 of 16




Mulholland Services to the applicable Leases while Mulholland remained unpaid, until the filing

of the Debtors’ petition, after which Mulholland properly and timely provided notice of its intent

to file liens (Exhibit 3), and perfected its liens which relate back to at least September 11, 2017.

The Prepetition Secured Parties did not obtain and perfect their liens in Reeves County until September

25, 2018.

           28.     Mulholland’s priority, however, is not measured only from the date it first provided

the Mulholland Services to the Debtor Defendants. Mulholland also claims priority to the extent

the Debtor Defendants entered into a general contract to build on the land and extract minerals

from it. Oriental Hotel v. Griffiths, 33 S.W. 652, 653-54 (Tex. 1895); see also Sanchez v.

Schroeck, 406 S.W.3d 307, 311 (Tex. App. – San Antonio 2013).

           29.     On information and belief, Mulholland avers that the Debtor Defendants entered

into a general contract in the form of an operating agreement for the exploration and extraction of

minerals from the relevant land prior to September 25, 2018 and that, as a result, all of

Mulholland’s asserted liens have, as their date of inception the date of such general contract.

           30.     Mulholland further avers, on information and belief, that drilling permits were

issued before September 25, 2018 for most of the mineral leases upon which Mulholland claims

prior perfected liens.

           31.     On information and belief, other contractors provided goods and services as early

as 2016 on the leases, lands, wells and minerals upon which Mulholland claims prior perfected

liens as early as 2016 and the provision of such goods and services were visible upon the leases,

lands, wells and minerals.

           32.     Under Texas law perfected mechanic’s liens are on equal footing without reference

to the date of filing the affidavit claiming the lien.



11816041                                            15
                 Case 19-12269-CSS      Doc 1254        Filed 07/02/20     Page 13 of 16




           33.     Under applicable Texas law, an operator can combine multiple leases together

through (a) pooling or (b) unitization. Pooling is used to encompass sufficient acreage to drill one

well, e.g., a 640 acre tract is required by the Railroad Commission of Texas to have the required

coverage of space and to avoid waste.10 Unitization, on the other hand, refers to the combination

of separately owned mineral or leasehold interests covering all, or part of, a common source of

supply (e.g., a field or reservoir) for the principal purpose of the joint operation of that

field/reservoir (in whole or in part) in order to maximize production, create operational efficiencies

and conserve financial and natural resources. In both instances, an agreement – a pooling

agreement or a unit agreement – is executed with the mineral lessors. When a unit or pooling

acreage is created, the mineral liens extend to and encumber the totality of the property unitized

or pooled and thus the liens attach to each and every lease included (in whole or in part) and

covered by the applicable agreement.          See TEX. PROP. CODE § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.-Eastland 1975, no writ); Dunigan Tool & Supply

Co. v. Burris, 427 S.W.2d 341, 343 (Tex. Civ. App.-Eastland 1968, writ ref’d n.r.e.).              Upon

information and belief, certain of the Leases are unitized or pooled, subject to unit and/or pooling

agreements and operated as either pooling or a unit and, therefore, the Mineral Liens of Mulholland

extend to and encumber all collateral property covered by each lease in each such pooling or unit

agreement. Moreover, the liens attached to the pooling or unit relate back to the commencement

of when the Mulholland Services were initially provided – September 11, 2017.

           34.     Pursuant to and in compliance with section 546(b)(2) of the Bankruptcy Code,

Mulholland provided notice to preserve, perfect, maintain, and continue its rights as a perfected



10
    The term “communization” is also used as the functional equivalent of “pooling”, but the term is used
principally in the context of federal oil and gas leases.


11816041                                           15
                 Case 19-12269-CSS        Doc 1254       Filed 07/02/20      Page 14 of 16




lienholder in certain property interests of the Debtor Defendants under Chapter 56 of the Texas

Property Code and Mulholland’s claimed Texas constitutional lien on such Property under Article

16, Section 37 of the Texas Constitution. 11 The Mineral Lien Notices constituted the legal

equivalent of having recorded a mineral lien in the public records for the county where the

Collateral Properties are located and the equivalent of then having commenced a suit to foreclosure

the lien in the proper court. In addition to filing its Mineral Lien Notices in the pending bankruptcy

proceeding, Mulholland has properly filed Lien Affidavits and Claim Notices in each applicable

county asserting its rights under the Texas Property Code and the Texas Constitution, in each case

within the statutory time limits to create a valid mineral lien.

                                        Justiciable Controversy

           35.     The Prepetition Secured Parties assert that they have valid, perfected, enforceable,

first-priority liens and security interests upon all of the Debtor Defendants’ assets, which include

the Collateral Properties, dating from their September 2018 Credit Documents and the Cash

Collateral Order.12 Mulholland disputes that the Prepetition Secured Parties have first priority

liens upon the Collateral Properties, including the Debtor Defendants’ interests in oil and gas leases

and/or working interests, because Mulholland’s Mineral Liens relate at least back to the

commencement of its furnishing of Mulholland Services in September 2017 on the subject Leases,

while the alleged perfection of the security interests of the Prepetition Secured Creditors did not

occur until September 25, 2018, almost one year later.

           36.     Accordingly, Mulholland seeks a declaration from the Court that Mulholland’s


11
    The term “communization” is also used as the functional equivalent of “pooling”, but the term is used
principally in the context of federal oil and gas leases.
12
    See, e.g., Cash Collateral Order at footnote 4 (“The Prepetition Secured Parties assert that the oil and
gas production proceeds are the Prepetition Secured Parties’ Cash Collateral, the Statutory Lienholders
dispute that contention, and all of the parties’ rights are reserved.”).

11816041                                            15
                 Case 19-12269-CSS        Doc 1254      Filed 07/02/20    Page 15 of 16




Mineral Liens are valid, perfected, enforceable and that Mulholland’s Mineral Liens are senior to

the prepetition and post-petition lien claims of the Prepetition Secured Parties. A declaratory

judgment which declares the extent, validity, and priority of competing lien claims on the Debtor

Defendants’ property is authorized under Bankruptcy Rule 7001 and will adjudicate disputed

issues involved in this controversy between secured creditors in this bankruptcy case.

                                          First Claim for Relief

                                        Declaratory Judgment

           37.     Mulholland incorporates by reference the allegations set forth in paragraphs 1

through 32 above as if fully set forth herein.

           38.     This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

           39.     § 2201 and Bankruptcy Rules 7001(2) and 7001(9). As set forth above, Mulholland

has validly and timely recorded Mineral Liens against the Collateral Properties of the Debtor

Defendants. These Mineral Liens relate back to inception dates prior to the recording of the

competing security interests of the Prepetition Secured Parties, and therefore Mulholland holds a

senior secured claim to the Prepetition Secured Parties.

           40.     Accordingly, Mulholland respectfully requests a judgment of this Court declaring

(i) that Mulholland holds valid, fully-perfected, and timely recorded Mineral Liens against the

Defendant Debtors’ properties, and (ii) that Mulholland’s validly and timely recorded Mineral

Liens on the applicable Collateral Properties, with inception dates pre-dating the date of filing of

the security interests of the Prepetition Secured Parties, are senior secured claims to the prepetition

and post- petition claims and interests of the Prepetition Secured Parties in the Collateral

Properties.




11816041                                           15
               Case 19-12269-CSS       Doc 1254        Filed 07/02/20    Page 16 of 16




                                         Requested Relief

           WHEREFORE, Mulholland respectfully requests an order of the Court declaring that it

holds a validly perfected priority Mineral Lien on the Collateral Properties prior in time and

superior in right to the prepetition and post-petition claims and interests of the Prepetition Secured

Parties.

 Dated: July 2, 2020                          MORRIS JAMES LLP


                                              /s/ Carl N. Kunz, III
                                              Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                              500 Delaware Avenue, Suite 1500
                                              P.O. Box 2306
                                              Wilmington, Delaware 19899-2306
                                              Telephone: (302) 888-6800
                                              Facsimile: (302) 571-1750
                                              E-mail: ckunz@morrisjames.com

                                               -and-

                                              David H. Smith
                                              Anthony E. Bouselli
                                              DAVIS, GERALD & CREMER
                                              400 W. Illinois, Suite 1400
                                              Midland, TX 79701
                                              Telephone: (432) 687-0011
                                              Facsimile: (432) 686-5133
                                              E-mail: dhsmith@dgclaw.com
                                              E-mail: aebouselli@dgclaw.com

                                              Counsel to Mulholland Energy Services LLC




11816041                                         15
